Citation Nr: 0402526	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  99-02 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from May 1975 to 
January 1985.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran's low back disability is not the result of a 
disease or injury in service.

2.  The veteran's left hip disability is not the result of a 
disease or injury in service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  A left hip disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

It is noted that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
August 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim for entitlement to service connection for a low back 
and left hip disability and has been provided opportunities 
to submit such evidence.  After the veteran was notified, he 
was scheduled for VA examinations in September 2002 and 
supplemental statements of the case were issued in January 
and February 2003.  A review of the claims file also shows 
that VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claims 
during the course of this appeal.  He also has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him.  In the letter of August 2001, he was notified of what 
VA was doing to obtain evidence and information on his 
behalf, and he was informed of what information and evidence 
he needed to provide.  (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim for 
entitlement to service connection for a low back and left hip 
disability.  For these reasons, further development of these 
issues is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The standard of review 
for cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that here is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 
54.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



II.  Low back disability

Background

Service medical records show that the veteran was seen in 
1978 and 1983 for low back strain.  At his January 1985 
reenlistment examination, the clinical evaluation of the 
spine, other musculoskeletal was normal.  The veteran's April 
1989 discharge examination also showed normal clinical 
evaluation of the spine, other musculoskeletal.  

A March 1998 VA x-ray report showed mild degenerative changes 
distal lumbar spine with no evidence of spondylolysis or 
spondylolisteheis.  

An April 1998 VA MRI of the lumbar spine showed mild 
degenerative findings, mostly at levels presumptively called 
L4-L5 and L5-S1, without marked canal or foramen compromise.

An examination conducted by T.G.N., M.D., dated August 1998 
showed that the veteran reported pain in the back every day 
and went to therapy twice a week for his back.  He indicated 
that he was paralyzed in February 1998 in both legs.  It was 
noted that the veteran slipped and fell in January 1998 and 
he also slipped and fell in July 1997, which started his 
symptomatology.  The examiner found the thoracolumbosacral 
area to be tender at the lower part, but range of motion was 
stiff at flexion and extension.  It was noted that review of 
old medical records showed an MRI of the lumbar spine in 
April 1998 which showed a mild degenerative finding, mostly 
at the level L4-5 and L5-S1.  The impression was chronic back 
pain with stenosis.

An August 1998 examination by R.A.S., M.D., P.A., indicated 
that the veteran complained that he could not ambulate 
properly due to pain in his hips, neck, and back.  He 
indicated he had surgery on his neck in June of 1998 at the 
VA hospital.  The surgery was from C4 to C7.  He indicated 
that they took some bone from his hip and fused one of the 
joints and put a plate in with screws.  He stated that he had 
degenerative hip disease, myopathy of his lower extremities, 
and problems up and down his spine.  He also indicated he had 
high blood pressure and was under treatment for that.  The 
veteran indicated that his major problems began in July 1997 
after a slip and fall.  The examiner noted that the veteran 
was tender to palpation over the lower dorsal and all the 
lumbar vertebrae.  

At his March 1999 VA examination, the veteran reported no low 
back injuries and no complaints of low back pain.  There was 
no evidence of weakened movement including movement against 
varying amounts of resistance.  

VA psychiatric progress notes dated March 1999 notes an 
assessment of lumbar radiculopathy, stable.  

At his May 1999 RO hearing the veteran testified that during 
service he had numerous injuries to his neck and spine.  The 
veteran indicated that he played football and basketball in 
service and incurred injuries.  He also indicated that he 
incurred injuries aboard ship.  He testified that many of the 
injuries and subsequent treatments were not documented.  The 
veteran indicated that a lot of his lower back injuries were 
caused by the pain in his neck because of the pinching of the 
cord.  He testified that he had numerous injuries from 
different filed operations.  He described feeling that he had 
a back condition in 1985 or 1986.  He indicated that the 
first time he was seen for his back was in 1997.

An examination by R.M., M.D., dated August 1999 indicates 
that the veteran reported neck pain, low back pain, and 
bilateral leg pain with numbness, weakness and spasticity.  
It was noted that the veteran reported that he had a slip and 
fall injury to his neck and back in 1997 and developed a near 
total paralysis of his legs.  It was noted that the veteran 
underwent surgery at the VA hospital where the fused his neck 
and put in a titanium plate with screws.  The veteran 
complained of chronic neck and low back pain.  It was noted 
that the veteran had tenderness, swelling, and muscle spasm 
in the lumbar spine.  The impression was cervical myelopathy 
secondary to cord compressive syndrome operated on in 1998.

Social Security Administration records dated October 1999 
showed that the veteran had degenerative joint disease of the 
cervical spine, cervical myelopathy, lumbosacral 
radiculopathy, degenerative joint disease of the left hip, 
status post fracture of the left hip, status post deep venous 
thrombosis, status post cervical discectomy with fusion and 
Mosher plating, and an adjustment disorder with depressed 
mood.  

At his July 2000 Travel Board hearing, the veteran testified 
that although he would constantly have injuries on board 
ship, his treatment was one on one with the physicians and it 
was not documented.  The veteran testified that he injured 
his hip when the helicopter he was aboard did not touch down 
completely and he fell 20 feet landing on the others who had 
left the helicopter before he did.  He indicated that his hip 
bothered him for a while but it eventually cleared up.  He 
indicated that his first problem with his back occurred after 
his hip injury in 1986 or 1987.  The veteran stated that he 
was treated on board ship by a Marine battalion surgeon.  He 
indicated that he was in constant pain and took analgesics to 
help with the pain and also exercised.  He indicated that he 
suffered with nagging back pain from 1981 until he could not 
stand it any longer.  

At his September 2002 VA examination, the veteran reported 
sustaining an injury while playing basketball in 1977 where 
he whip lashed his neck.  He indicated he was diagnosed with 
a cervical strain.  He stated that he was later treated for 
further neck problems as well as headaches and the low back 
pain.  He indicated that the back pain was relatively acute 
in onset and began in 1978.  Along with back pain, the 
veteran reported significant stiffness in his low back and 
moderate stiffness in his neck.  The examiner opined that the 
veteran's lumbar spine condition was entirely degenerative in 
nature and believed that there was no service relation to the 
veteran's current lumbar spine condition and the history of 
lumbar strain in 1978; although the veteran did have a 
relatively mild lumbar strain while in the service.

Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
a low back disability.  Although the veteran was treated for 
low back strain in 1978 and 1983 his January 1985 
reenlistment examination and April 1989 discharge examination 
found normal clinical findings of the spine.  It was not 
until 1997, when the veteran sustained a post-service slip 
and fall injury that the veteran began to be treated for a 
low back condition.  The September 2002 VA examiner opined 
that the veteran's low back disability was entirely 
degenerative in nature and believed that there was no service 
relation.  In reaching this decision, the doctrine of 
reasonable doubt has been considered, however, as the 
evidence is not in equipoise, or evenly balanced, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Left hip disability

Background

Service personnel records show that the veteran served in the 
U.S. Navy as a medical field service technician.  Service 
medical records show no record of treatment for a left hip 
injury or condition.  At the veteran's January 1985 
reenlistment examination, the veteran's clinical evaluation 
of the lower extremities and spine, other musculoskeletal 
were normal.  At his April 1989 discharge examination, the 
veteran's clinical evaluation of his lower extremities and 
spine, other musculoskeletal were again noted as normal.  

A March 1998 VA radiology report of the left humeral head 
showed degenerative change inferiorly and was slightly 
thickened and might have an old fracture in the past.  There 
were a couple of bone islands in the proximal left femur.  
The impression was no evidence of acute hip fracture.

An examination conducted by T.G.N., M.D., dated August 1998 
showed that the veteran reported pain in the back every day 
and went to therapy twice a week for his back.  He indicated 
that he was paralyzed in February 1998 in both legs.  It was 
noted that the veteran slipped and fell in January 1998 and 
he also slipped and fell in July 1997, which started his 
symptomatology.  He stated that he had a bone graft done on 
his left hip and still had pain in his left hip.  He reported 
being an air trooper jumper in the military and fractured his 
ball and socket of his left hip.  He indicated that before he 
found out he had a fracture; he was just treated for pain.  
The left hip was stiff on range of motion thoracolumbosacral 
area to be tender at the lower part, but range of motion was 
stiff at flexion and extension.  The examiner noted that 
there were no deformities of any joints and the left hip was 
stiff on range of motion because of pain from bone donation.  
The impression was history of impacted fractures of both 
hips.

An examination from R.A.S., M.D., P.A., dated August 1998 
indicated that the veteran reported he could not ambulate 
properly for the past year.  He indicated he had pain in his 
hips, neck, and back.  He indicated that he had surgery on 
his neck in June of 1998 at the VA hospital and they took 
some bone from his hip and fused one of the joints and put a 
plate in with screws.  He stated that he had degenerative hip 
disease and had myopathy of his lower extremities from 
problems up and down his spine.  The veteran indicated that 
while in the military he had bilateral acetabular fractures, 
which led to his degenerative hip disease.  

At December 1998 VA full body bone scan, the veteran reported 
that he was a parachute operator in the U.S. Navy and 
complained of bilateral hip pain and pelvis pain.  Based on 
the history given to the examiner that the veteran was a 
parachute jumper in the Navy, the findings indicated that the 
increased radiotracer uptake seen in the right calcaneus, 
bilateral knees, left anterosuperior iliac spine at the 
ligamentus insertion and in the lower cervical spine 
anteriorly were most consistent with degenerative/post-
traumatic injuries given the veteran's clinical history of 
being a parachute jumper in the military.

A January 1999 VA outpatient treatment record showed an 
impression of left degenerative joint disease.

At his May 1999 RO hearing, the veteran testified that during 
the early 1980s while stationed with the Marine Corps he was 
riding in a C-53 helicopter and they were doing touch and go 
landing patterns and those in the helicopter were suppose to 
file out and the helicopter was not on the ground and the 
veteran jumped out landing on his feet, but felt a popping 
sensation in his hips.  He indicated that he landed on top of 
a couple of people, but he continued to do his job and did 
not seek treatment.  Although he did not seek treatment, the 
veteran believed that he had sustained an impaction of the 
femur heads, which he believed has lead to his degenerative 
arthritis.  

March 1999 VA outpatient treatment records note an assessment 
of degenerative joint disease of the left hip.

At his March 1999 VA hip examination, the veteran testified 
he had two injuries, one time when he fell 20 feet out of a 
helicopter and another time when he fell down a ladder on a 
ship causing severe hip pain.  He indicated that he did not 
seek any medications for this and this was mostly a problem 
at all times but much worse with any type of activity.  X-
rays showed significant arthritis on the left hip with 
somewhat of a pistol-grip type deformity of his left hip 
consistent possibly with an old slipped capsule femoral 
epiphysis type injury, although it was noted that the veteran 
denied any type of hip pain.  He also had some area of bony 
growth in his upper iliac crest possibly at the site of his 
bone graft harvest for his cervical fusion.  Otherwise his 
bones looked normal.  There was no evidence of acetabular 
fractures.  The assessement was noted as moderate degree of 
radiographic arthritis with severe limitation of motion of 
the left hip.  

At his March 1999 VA general examination, the veteran 
reported that he was in the Navy from 1975 to 1989 as a 
hospital corpsman.  He indicated that while in the Navy he 
was a helicopter parachute jumper and played intramural 
sports.  He stated that during these events he sustained 
multiple minor traumatic occurrences; however, no single 
episode required any hospitalization or medical attention.  
He indicated that at the time of discharge in 1989, despite 
high physical stressors including these rigorous physical 
activities, he was asymptomatic.  It was noted that the 
veteran complained of onset of neurologic/arthritic 
complaints in approximately 1997.  In 1998, he indicated that 
he had cervical fusion.  The examiner's impression was 
cervical spondylosis/degenerative joint disease status post 
multi-level herniated disc post discectomy.  It was noted 
that the veteran was also status post early myelopathy with 
weakness of the upper and lower extremities, which had been 
improved with surgical intervention.  The examiner indicated 
that the veteran complained of low back and hip injury, which 
might also be related to a previous, very exertional military 
career.  

An examination by R.M., M.D., dated August 1999 indicates 
that the veteran reported neck pain, low back pain, and 
bilateral leg pain with numbness, weakness and spasticity.  
It was noted that the veteran reported that he had a slip and 
fall injury to his neck and back in 1997 and developed a near 
total paralysis of his legs.  It was noted that the veteran 
underwent surgery at the VA hospital where the fused his neck 
and put in a titanium plate with screws.  The veteran 
complained of chronic neck and low back pain.  It was noted 
that the veteran had tenderness, swelling, and muscle spasm 
in the lumbar spine.  The impression was cervical myelopathy 
secondary to cord compressive syndrome operated on in 1998.

Social Security Administration records dated October 1999 
showed that the veteran had degenerative joint disease of the 
cervical spine, cervical myelopathy, lumbosacral 
radiculopathy, degenerative joint disease of the left hip, 
status post fracture of the left hip, status post deep venous 
thrombosis, status post cervical discectomy with fusion and 
Mosher plating, and an adjustment disorder with depressed 
mood.  

At his July 2000 Travel Board hearing, the veteran testified 
that he was stationed with the Marine Corps in the early 
1980s and they were doing touch and go exercises and they 
signaled for them to unload and the helicopter was 20 feet 
off the ground and the veteran fell on the others as he left 
the helicopter.  He indicated that he suffered hip pain, but 
his job was to help the others so he did not seek treatment 
and eventually it cleared up.

At his September 2002 VA examination, the veteran reported 
that in the early 1980s he developed problems with his left 
hip.  He indicated that in 1984 he jumped out of a helicopter 
and had a hard landing.  He stated that he had an instant 
onset of left hip pain and was not treated for the injury.  
He reported that he was diagnosed with the problem in his 
left hip later on while he was playing semipro football in 
the mid 1980s and he was told he had to restrain his range of 
motion in his hip.  The veteran indicated that the hip pain 
worsened over the years to the point where he could not run 
and could not do the things that he normally did.  The 
examiner's assessment was that the veteran likely sustained a 
traumatic injury to his left hip while jumping out of a 
helicopter in 1984 and that it was as likely as not that the 
veteran's current hip condition was related to that previous 
injury.  It was noted that the veteran did have mild 
arthritis and degenerative change in the right hip; the left 
hip was clearly more severe.  The examiner indicated that it 
was very probably that this disorder was related to the 
veteran's service injury.

Analysis 

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
a left hip disability.  Service medical records are negative 
for any complaints, treatment, or diagnosis of a left hip 
disability.  The veteran has reported that he sustained 
bilateral acetabular fractures while in service when he fell 
20 feet from a helicopter, but sought no medical attention.  
Although the veteran has reported to examiners that he was a 
helicopter paratrooper in the Navy, service records show that 
the veteran was a hospital corpsman.  

The medical evidence of record that supports the veteran's 
contention is the statements from a December 1998 VA full 
body scan and a September 2002 VA examination which indicated 
that the left hip disorder was related to the veteran's 
service injury.  However, it is noted that the examiner 
failed to indicate in his findings why there was no 
symptomatology from the time of the 1984 injury until the 
1997 and 1997 slip and fall injuries and what effect, if any, 
the slip and fall injuries had on the veteran's disability.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  There was no 
mention in the bone scan report or the September 2002 VA 
examination of the slip and fall injuries.  The examiner's 
also based their findings on the veteran's history of being a 
paratrooper in the Navy and sustaining a 20 foot fall from a 
helicopter in which he purportedly suffered bilateral 
acetabular fractures, but was never treated.  Service medical 
records show no treatment for the veteran's hips or any 
problems with his hips that would affect his regular 
activities.  While an examiner can render a current diagnosis 
based upon an examination of the veteran, the opinion 
regarding the etiology of the underlying condition, without a 
thorough review of the record, can be no better than the 
facts alleged by the veteran. "Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent' medical evidence."  Little weight is 
given to the statement by the September 2002 VA examiner or 
the information stated in the December 1998 VA bone scan, 
because it appears that the evidence was not thoroughly 
reviewed prior to the opinions being rendered.

For these reasons, the preponderance of the evidence is 
against a finding of service connection for a left hip 
disability.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a left hip disability 
is denied.



_______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



